DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 7-11, filed 12/15/2021, with respect to claims
1- 20 have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making new grounds of rejection for claims 1-20 for clarity based on combination of already presented references as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Chuah et al. (US # 20130099720), in view of the US Patent Application Publication by Yamashita et al. (US # 20200280183). 

Regarding Claim 1, Chuah teaches in Figure 1, an electrical power system (hybrid generator-battery power system 100) for a vehicle [0006, lines 20-23], comprising: 
a generator (engine-generator set (EGS) 120, [0032, lines 5-6]) configured to generate alternating current (AC) [0033]; 
a rectifier (170, [0041, lines 3-4]) configured to rectify the AC from the generator [0033, lines 7-10] to direct current (DC) on a DC bus (145) to power a plurality of DC loads of the vehicle (Chuah teaches the hybrid generator-battery power system can be used for automobiles, hence Chuah teaches powering the plurality of DC loads of the automobiles, [0006, lines 20-23, 0034, lines 1-4, also see 0036, lines 8-11]);
a bus current controller (190, [0034, lines 9-11, 0037]) configured to adjust the DC provided on the DC bus by the generator (Charging/discharges the battery power source 140, 0046]), the bus current controller comprising a generator control unit (logic controller present in the controller 190) that is separate from the rectifier and controls an output of the generator [0034, lines 5-8];
a plurality of energy storage modules (ESMs) (Considering ESM as combination of two battery power sources 140, see Fig 1), each comprising at least one energy storage device [0032, lines 7-8].
Chuah fails to teach:
a plurality of energy storage modules (ESMs) each comprising at least a DC/DC converter configured to control charging of the at least one energy storage device from the DC bus and discharging of the at least one energy storage device onto the DC bus, wherein each DC/DC converter has independent connection to the DC bus; and 
a shared system controller configured to control the bus current controller and the plurality of DC/DC converters.
Yamashita teaches in Figure 1, an electrical power system [0012, lines 5-6] comprising a plurality of energy storage modules (ESMs) (31, 41, 51 and 61), each comprising at least one energy storage device (31,41,51 and 61, [0038-0039]), and a DC/DC converter (32, 42, 52 and 62) configured to control charging of the at least one energy storage device from the DC bus [0042, lines 1-2] and discharging of the at least one energy storage device onto the DC bus [0036-0037], wherein each DC/DC converter has independent connection to the DC bus (the independent connection of the converters 32, 42, 52 and 62 is illustrated in Fig 1); and 
a shared system controller (Monitoring and Instruction Device 80) configured to control the bus current controller and the plurality of DC/DC converters (See the control lines from Monitoring and Instruction Device 80 to all the units, [0045, lines 9-12]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using bidirectional DC power converters for charging and discharging power storage devices within the apparatus of Chuah, as taught by Yamashita, in order to efficiently control a power fluctuation of a direct current bus caused by fluctuations of an input power supply and a load (see Yamashita, [0009]).

Regarding Claim 2, Chuah and Yamashita teaches the system of claim 1.
Chuah fails to teach:
wherein the at least one energy storage device of a first of the ESMs comprises a first type of energy storage device, and the at least one energy storage device of second of the ESMs comprises a second type of energy storage device that is different from the first type of energy storage device.
Yamashita teaches in Figure 1, at least one energy storage device of a first of ESMs comprises a first type of energy storage device, and the at least one energy storage device of second of the ESMs comprises a second type of energy storage device that is different from the first type of energy storage device (31,41,51 and 61 are of different types, [0038-0039]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additionally use different types of energy storage devices within the apparatus of Chuah, as taught by Yamashita, in order to meet the 

Regarding Claim 3, Chuah and Yamashita teaches the system of claim 1.
Chuah further teaches wherein the at least one energy storage device of one of the ESMs comprises one or more batteries [0032, lines 7-8].

Regarding Claim 5, Chuah and Yamashita teaches the system of claim 1.
Chuah fails to teach:
a voltage sensor configured to measure a voltage on the DC bus; 
wherein the shared system controller is configured to control the bus current controller and the plurality of DC/DC converters based on DC bus voltage measurements from the voltage sensor.
Yamashita teaches in Figure 1, a voltage sensor (31a) configured to measure a voltage on the DC bus [0056, lines 7-9]; 
wherein the shared system controller is configured to control the bus current controller and the plurality of DC/DC converters based on DC bus voltage measurements from the voltage sensor [0045].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additionally use different types of energy storage devices within the apparatus of Chuah, as taught by Yamashita, in order to provide safety to the DC bus to prevent from over-discharge voltage thus protecting system from getting damaged.
Regarding Claim 16, Chuah teaches in Figure 1, a method of controlling an electrical power system for a vehicle (Chuah teaches hybrid generator-battery power system 100 can be used for automobiles [0006, lines 20-23, 0036, lines 8-11]) comprising: 
rectifying alternating current (AC) from an electrical generator (engine-generator set (EGS) 120, [0032, lines 5-6, 0033, lines 7-10]) to direct current (DC) with a rectifier (170, [0041, lines 3-4]); 
providing the DC from the rectifier to a DC bus (145, [0036, lines 8-11]); 
charging energy storage devices of respective energy storage modules (ESMs) from the DC bus [0046];
discharging the energy storage devices of the respective ESMs onto the DC bus [0034, lines 3-4] to power one or more DC loads of a vehicle (Chuah teaches the hybrid generator-battery power system can be used for automobiles, hence Chuah teaches powering the plurality of DC loads of the automobiles, [0006, lines 20-23, 0034, lines 1-4, also see 0036, lines 8-11]) wherein each ESM has independent connection to the DC bus (see connection of the Batteries 140 to DC Bus 145, Figure 1).
controlling an output of the generator by utilizing a generator control unit (logic controller present in the controller 190) that is separate from the rectifier [0034, lines 5-8].
Chuah fails to teach:
selectively charging and discharging the energy storage devices to power one or more DC loads;

Yamashita teaches in Figure 1, a method of controlling an electrical power system [0012, lines 5-6] capable of:
selectively charging and discharging the energy storage devices to power one or more DC loads [0060, 0069, lines 7-11, 0046, lines 1-2]];
utilizing a shared system controller (Monitoring and Instruction Device 80) to perform said selectively charging, selectively discharging [0045, 0060, 0069, lines 7-11].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively charge and discharge the energy storage devices utilizing DC converters and a shared controller within the apparatus of Chuah, as taught by Yamashita, in order to efficiently control a power fluctuation of a direct current bus caused by fluctuations of an input power supply and a load (see Yamashita, [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 6 above, in further view of the US Patent Application Publication by Andris et al. (US # 20120173059).

Regarding Claim 4, Chuah and Yamashita teaches the system of claim 1.
The combination of Chuah and Yamashita fail to teach wherein the at least one energy storage device of one of the ESMs comprises one or more ultracapacitors.
[0020, lines 5-6, 0023, lines 5-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include ultracapacitors within the apparatus of Yamashita, Chuah and Yamashita, as taught by Andris, in order to achieve large charge discharge rate suitable for accommodating pulse loads.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Chuah and Yamashita as applied to claims 1 and 17 above, in further view of the US Patent Application Publication by Rozman et al. (US # 20190031125).

Regarding Claim 6, Chuah and Yamashita teaches the system of claim 1.
The combination of Chuah and Yamashita fail to teach:
wherein the bus current controller comprises the rectifier, which is an active rectifier.
Rozman further teaches wherein a current controller comprises a rectifier, which is an active rectifier [0023, lines 4-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an active rectifier within the apparatus of Yamashita, Rozman and Iwashima as taught by Rozman, in order to improving the efficiency of rectification by replacing diodes with actively controlled switches.

Regarding Claim 17, Chuah and Yamashita teaches the method of claim 16.
The combination of Chuah and Yamashita fail to teach:
wherein the shared system controller performs said rectifying utilizing the active rectifier as the rectifier.
Rozman further teaches wherein a current controller comprises a rectifier, which is an active rectifier [0023, lines 4-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an active rectifier within the apparatus of Chuah and Yamashita as taught by Rozman, in order to improving the efficiency of rectification by replacing diodes with actively controlled switches.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah, Yamashita and Rozman as applied to claim 6 above, in further view of the US Patent Application Publication by Miller et al. (US # 20160001662).

Regarding Claim 7, Chuah, Yamashita and Rozman teaches the system of claim 6.
The combination of Chuah, Yamashita and Rozman fail to teach wherein the active rectifier and DC/DC converters each utilize a same switching topology.
Miller teaches in Figure 4, a charge/discharge system comprising of active rectifier and DC/DC converters each utilize a same switching topology [0061, lines 13-16].
 controller using same switching topology within the apparatus of Chuah, Yamashita and Rozman as taught by Miller, in order to improve the efficiency of power transfer by managing performance timing of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah, Yamashita, Rozman and Miller as applied to claim 7 above, in further view of the US Patent by Chen et al. (US # 9774263).

Regarding Claim 8, Chuah, Yamashita, Rozman and Miller teaches the system of claim 7.
The combination of Chuah, Yamashita, Rozman and Miller fail to teach:
the active rectifier and DC/DC converters each comprise a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus; wherein the respective inputs of the DC/DC converters each connect to the DC bus; and wherein the respective inputs of the active rectifier comprise respective phases of current from the generator.
Chen teaches in Figures 1 and 3, an active rectifier (102) and DC/DC converter (100) each comprise a plurality of switching legs (111, 113 and 112, 114), each switching leg comprising a pair of switches and controlling connection of a respective input to a DC bus lines (DC Bus 10304, Col 5, lines 10-24); 
wherein the respective inputs of the DC/DC converter each connect to the DC bus (Abstract, lines 12-17); and 
(See Fig 2, Col 6, lines 9-29, Claim 8 and 16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include active rectifier and DC-DC converter having a plurality of switching legs within the apparatus of Chuah, Yamashita, Rozman and Miller as taught by Chen, in order to improve the efficiency of system using actively controlled switches of rectifier and converters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah, Yamashita, Rozman, Miller and Chen as applied to claim 8 above, in further view of the US Patent Application Publication by Chung et al. (US # 20110114625).

Regarding Claim 9, Chuah, Yamashita, Rozman, Miller and Chen teaches the apparatus of claim 8.
The combination of Chuah, Yamashita, Rozman, Miller and Chen fail to teach:
a mounting rack defining a plurality of stacked receiving areas; wherein the DC/DC converters, shared system controller, and bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas.
Chung teaches a mounting rack defining a plurality of stacked receiving areas (Fig 1, Cabinet has plurality of Shelves 21); 
(Fig 5, [0039]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include cabinet having a plurality of shelves within the apparatus of Chuah, Yamashita, Rozman, Miller and Chen as taught by Chung, in order to increase the portability of system by easily accommodating batteries and all related power electronics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 1 above, in further view of the US Patent Application Publication by Rozman et al. (US # 20180056793, herein after called Rozman_2).

Regarding Claim 10, Chuah and Yamashita teaches the system of claim 1.
Chuah further teaches the bus current controller comprises the generator control unit (190, [0034, lines 9-11, 0037]).
The combination of Chuah and Yamashita fail to teach:
the rectifier is a passive rectifier; 
Rozman_2 teaches in Figure 4, power generating system (400) comprising a passive rectifier (404a) configured to rectify alternating current (AC) from a generator (434) to DC on the DC bus [0049, 0050, lines 1-2]; 
(436) configured to control an output of the generator that is provided to the passive rectifier [0049].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include passive rectifier converting AC to DC from generator within the apparatus of Chuah and Yamashita, as taught by Rozman_2, in order to reduce the harmonic content (ripple) of the voltage and current at the output of the rectifier.

Claims 11 - 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 1 and 16 above, in further view of the US Patent Application Publication by Wilhide et al. (US # 20180041028).

Regarding Claim 11, Chuah and Yamashita teaches the apparatus of claim 1.
The combination of Chuah and Yamashita fail to teach a power filter connected to the DC bus between the plurality of ESMs and the plurality of DC loads of the vehicle, the power filter configured to provide electromagnetic interference (EMI) filtering for the DC current on the DC bus.
Wilhide teaches a hybrid storage module (Fig 1) comprising a power filter (Fig 1, 110, [0006, lines 1-3]) connected to the DC bus between the plurality of ESMs and a plurality of loads of a vehicle [Fig 1, 0008, 0018].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include power filter in DC bus within the apparatus of Chuah 

Regarding Claim 12, Chuah and Yamashita teaches the apparatus of claim 1.
Chuah fails to teach:
wherein the shared system controller is configured to discharge at least one of the ESMs onto the DC bus.
Yamashita further teaches a shared system controller is configured to discharge at least one of the ESMs onto the DC bus [0045, 0060, 0069, lines 7-11].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an additional controller to discharge the power within the apparatus of Chuah, as taught by Yamashita, in order to control the overdischarge of the energy storage devices effectively to prevent over-discharge that shortens the energy storage devices service life, thus increasing the longevity of the energy storage devices.
The combination of Chuah and Yamashita fail to teach discharge at least one of the ESMs onto the DC bus based on activation of a pulse load connected to the DC bus.
Wilhide teaches a hybrid storage module (Fig 1) comprising discharge at least one of the ESMs onto the DC bus based on activation of a pulse load (Fig 1, 22) connected to the DC bus [0034, lines 1-2].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include discharging to pulse load within the apparatus of 

Regarding Claim 18, Chuah and Yamashita teaches the method of claim 16.
The combination of Chuah and Yamashita fail to teach:
wherein said selectively discharging comprises: detecting activation of a pulse load connected to the DC bus; and discharging at least one of the ESMs onto the DC bus based on the detected activation.
Wilhide teaches:
detecting activation of a pulse load connected to the DC bus (Fig 1, High-Energy Pulse load 22, [0018, lines 1-13]); and 
discharging at least one of the ESMs onto the DC bus based on the detected activation [0019, lines 10-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include discharging to pulse load within the apparatus of Chuah and Yamashita as taught by Wilhide, in order to filter temporary spike on the power line during automatically switching of pulse load during a specific period of time, thus minimizing the power losses.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 1 and 16 above, in further view of the US Patent Application Publication by Ishikawa et al. (US # 20120212174).

Regarding Claim 13, Chuah and Yamashita teaches the apparatus of claim 1.
The combination of Chuah and Yamashita fail to teach:
wherein the shared system controller is configured to charge at least one of the ESMs from the DC bus based on a current on the DC bus exceeding a target current level determined by the shared system controller.
Ishikawa teaches a shared system controller is configured to charge at least one of the ESMs from the DC bus based on a current on the DC bus exceeding a target current level determined by the shared system controller [0088].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include control charging based on current detection within the apparatus of Chuah and Yamashita, as taught by Ishikawa, in order to protect the battery from getting overcharged which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.

Regarding Claim 19, Chuah and Yamashita teaches the method of claim 16.
The combination of Chuah and Yamashita fail to teach:
determining that a current on the DC bus exceeds a target current level; wherein said selectively charging energy storage devices of respective ESMs from the DC bus is performed based on the determining.
Ishikawa teaches determining that a current on the DC bus exceeds a target current level; wherein said selectively charging energy storage devices of respective ESMs from the DC bus is performed based on the determining [0088].
 control charging based on current detection within the apparatus of Chuah and Yamashita, as taught by Ishikawa, in order to protect the battery from getting overcharged which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 1 above, in further view of the US Patent Application Publication by Ballatine et al. (US # 20120326668).

Regarding Claim 14, Chuah and Yamashita teaches the apparatus of claim 1.
The combination of Chuah and Yamashita fail to teach wherein the shared system controller comprises a field-programmable gate array (FPGA), a digital signal processor (DSP), or a combination thereof.
Ballatine teaches a shared system controller comprises a field-programmable gate array (FPGA), a digital signal processor (DSP), or a combination thereof [0163].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a DSP or FGA within the apparatus of Chuah and Yamashita, as taught by Ballatine, in order to improve the efficiency of system by using DSP/FPGA that can be configured by software instructions (applications) to perform a variety of functions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 1 above, in further view of the US Patent Application Publication by Morita (US # 20170373510).

Regarding Claim 15, Chuah and Yamashita teaches the apparatus of claim 1.
Chuah further teaches:
the DC bus comprises a positive rail configured to provide a positive DC voltage, a negative rail configured to provide a negative DC voltage (see fig 1, batteries 140 outputs DC from positive terminal on the DC bus 145 and other side is a negative terminal), 
The combination of Chuah and Yamashita fail to teach:
a ground rail,
one of the ESMs that includes an energy storage device of a first type is connected to the positive rail and the ground rail, but not the negative rail; and 
another of the ESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail.
Morita teaches in Figure 1, a ground rail (see batteries are connected to ground);
a ground rail (a neutral wire 12),
one of the ESMs (10a) that includes an energy storage device of a first type is connected to the positive rail and the ground rail, but not the negative rail (See connection of battery unit 10a in Fig 1, [0032-0033]); and 
(10b) that includes an energy storage device of a first type is connected to the negative rail and the ground rail, but not the positive rail (See connection of battery unit 10b in Fig 1, [0034]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include connecting ESM in particular configuration within the apparatus of Chuah and Yamashita, as taught by Morita, in order to balance charging and discharging of the batteries based comparison of the battery conditions (see Morita, [0008, lines 11-16]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chuah and Yamashita as applied to claim 16 above, and in further view of the US Patent Application Publication by Ciaccio et al. (US # 20170253127).

Regarding Claim 20, Chuah and Yamashita teaches the method of claim 16.
Chuah fails to teach:
selectively charging and discharging energy storage devices of respective ESMs from the DC bus comprises operating respective DC/DC converters.
Yamashita further teaches selectively charging and discharging energy storage devices of respective ESMs from the DC bus comprises operating respective DC/DC converters [0045, 0060, 0069, lines 7-11].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively charge and discharge the ESD using DC power converters within the apparatus of Chuah, as taught by Yamashita, in order to 
The combination of Chuah and Yamashita fail to teach operating respective DC/DC converters of the ESMs in a buck mode and boost mode.
Ciaccio teaches a system for charging and discharging a ESMs (Fig 1, 108 and 110) using buck (164) and boost mode (162, [0084]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include operating converters in buck and boost modes within the apparatus of Chuah and Yamashita, as taught by Ciaccio, in order to meet the power requirements of various loads by step up or step down the voltage to provide sufficient voltage to the loads.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Dharmadhikari et al. (US # 20170214251) teaches in Figure 1, an energy storage system (102, [0036, lines 1-2]) comprising at least one energy storage device comprises a second type of energy storage device (106) that is different from a first type of energy storage device (106 is different than 108, see [0038]).
The US Patent Application Publication by Filippone (US # 20200189625) teaches in Figure 1, Power buses 21 and 22 are configured to distribute the electrical power from charging regulator 3 to various electrical loads 5, an engine starting circuit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859